United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 14, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60098
                          Summary Calendar


MUNUNDIRI RITHA MUKWANGA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 228 985
                        --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Munundiri Ritha Mukwanga, a native and citizen of the

Democratic Republic of the Congo, has petitioned for review of an

order of the Board of Immigration Appeals (“BIA”) affirming

without opinion the immigration judge’s (“IJ”) decision denying

Mukwanga’s application for asylum, for withholding of

deportation, and for relief under the Convention Against Torture

(CAT).   Mukwanga has failed to show that the record compels

reversal of the finding of the immigration judge that Mukwanga

failed to give credible testimony that she is entitled to asylum

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60098
                                  -2-

or withholding of removal.    See Chun v. INS, 40 F.3d 76, 78 (5th

Cir. 1994); Mikhael v. INS, 115 F.3d 299, 306 (5th Cir. 1997).

Because Mukwanga makes only conclusional statements that she is

entitled to relief under the CAT, she has shown no error.     See

Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).   Accordingly,

her petition for review of the BIA’s affirmance of the IJ’s

denial of her application for asylum, withholding of removal, and

relief under the CAT is DENIED.